Case 2:19-cv-01501-NBF Document 1-1 Filed 11/20/19 Page 1 of 4




                                            664))
EXHIBIT
                          Case 2:19-cv-01501-NBF Document 1-1 Filed 11/20/19 Page 2 of 4


                                                                                                     Civil Action Hearing Notice
                                                                          ,ffi
     COMMONWEALTH OF PENNSYLVANIA
     COUNTY OF WASHINGTON



       Mag. Dlst, No:                                                                                            Scott Hodges
       MDJ Name:              Honorable David W. Mark                                                                 v.
      Address:                68 Easl Pike Street, Suite 205                                                     US Post Ofiice
                              Canonsburg, PA 15317


                              724-745-5754

                US Post Office                                                                         Docket No:      ItAJ-2720'l -CV{000281 -201 9
                120 W Pike St                                                                          Case Filed      10/25/2019
                Canonsburg, PA 15317



                                                                                              rL                 Your Role: Defendant
                                                                                                                                                       -l
                                                                                                                                                        I




     A civil complaint has been filed against you in the above captioned case.


     ACivilAction Hearing has been scheduled to be held on/at:

           Date: Wednssday, December 4,             20lg                      Place:   Magisterial District Court 27 -24l,, Canonsburg
                                                                                       68 East Pike Slreet, Suite 205
           Time: 9:rl0 AM                                                              Canonsburg, PA 15317
                                                                                       72+74*5754


                                                                   Notice To Defendant
      lf you intend to enter a defense to thls complaln! you should so notlfy this ofllce lmmediately at the above telephono number.

      You must appear at the hearing and present your defense. Unless you do, Judgment may be enlercd against you
      by default.

       lf you   harre   a claim against the plaintifi which is within magisterial dlstrict judge juilsdiction and which you intend to assert at the
       hearing    pu    must file it on a complaint form at this office at least five days before the date set for the hearing.

m      pursuant to pa.R.G.p.M.D.J. No. 342(BX2), no claim by the defendant will be permitted in a supplementary ac{ion filed for failure of
sM     judgment credilor to enter satisfaction
w

I                                                                     Notice To Plaintiff

d
       pursuant lo pa.R.C.p.M.D.J. No. 31g, you or your atomey will be notified if the detendant gives notice of his/her intention to delend.
J

i
!
i
i




     lf 1ou are dlsabled and roqulrc a rpasonable accommodatlon to galn access to the Maglsterlal Dlsfilct court snd
                                                                                                                     lts sgrvlccs'
                                                                                                              provlde transportatlon.
     please contact the ilaglsterial Dlstrlct Couil at the abpve address or blephone number, We are unable to


                                                                                   I
                                                                                          D r mre76 *'*"
     MDJS 308
                                                                                                                                  FlF1'+}F,HffiF&'
     Pnnted   101251201   9   246:37PM
                 Case 2:19-cv-01501-NBF Document 1-1 Filed 11/20/19 Page 3 of 4




COI'MONWEALTH OF PENNS\LVN{
COUNTYoF
                            IA                                                                 CIVIL COMPI.AINT
                  Washingfton


                  M0J-27-241
l,El ilarnc Honorable David
                                                            ffi,           PI.Ai{TFFT
                                                                           rs-nHodoes                            '{lrlE
                                                                                                                          TtdADDRgSS
                                                                                                                                                  -1
                            W Mark
Adtt!!s: 6g E plke St #20S                                                      1013 MaPleuvood Dr
                Canonsburg, pA 15912                                            Canonsburs,PA 15917
                                                                           L
                                                                           mrofrff:                        "'
                                                                                                                                                  J
                       74ffi7il                                                                                   NAlErndAOOREss
                                                                                                                                                  -1
                                                                           F us post ffice
                                                OATE PAID                       120 West Pike Street
FlUlrlc@STS
POSTAGE
                       $
                                                                           ,    Canonsburs. PA 15317
                                                                                                                                                   J
SERVICECOSTS                                                                    Dodrdt{o:        /Lt'e<f
Cor{STABLE       ED.   3                                                        Caco FU€d:                            \
TOTAL                  0t                                                                            0cI.16       ?01s



Pa.R.C.P.M,DJ. No. 206 sob fortr          hce ccts recoveraHe by the gevalting perty.
To The    Deffianh         The abore naned  flaffis) asts jtdgnert agahst you fr I 9.500.99-                         bgsher ffii co6b
                           upon   tp Hbdng daim (Civil frrm must lndu& dtalim            of   tre statub or ordinanoe violded):
 Negligence in loss of package containing ineplaceable legal and financial r€oords. No athmpt to
 reioover the packago once it was deemed lost. Negligeflt or intentional organizational policy and
  pro€sses designed to obsEuct individuals from obtaining information, filing a daim or rBguesting
  refund onoe a package is lost (i.e. no customer service number, no fullqr up, poorly desbnd and
  broken wob site, no ability of customers or local mailstafito interadwitr logt mailhadrirU personel,
   no ftedback or review process). See athcfid talking poinb and retated exhibits.




  t,Scott        Hodges                       v9r6y 61st x'1g            ffi
                                                                   set forh in thls comptaffi a|e tus and @md b fis
  b€d d my loodedge, inlormdirn, ard belisf. This statenrent b mads sutlisd to the penaltiee d Ssdbn 4g04 of the
  Cdms Code (18 PA" C.S. S 4904) rdated b unsuorn hlsificettbn to authorilie.
   Icertffhathisfiling complbswth $e povlsbns of tp Gaso Records                 fuUhADess Pdlcydtn                 Unified Judiciat q/dem
   of Penrsylvania that rcquire ffling confrdentid infonnati,on and                difiaranty than                         lnformalion ard
   dmrmenB.


                                                                                 (Shnature ol                               Agor{)
   The   ftfnlflfe aEnay shdl flc an antsy of appearance witt the magbbdal dEficl cout         purBuant   b PaRC.P.M.DJ. 207.1


  lf you   lntrndbrrfrrdrlrnrobtficonpldtrtpt             dtottE ttotrytrL d[c.tmm.dbdyetthr                    &owUqhurmn&rr.                    rtbo
  murt.ppt r.tttrltotlngrdpnrntyourthhnea                   Unhce   yordo,trd@sntmryb.m0andrglMyoubyrtthulr
  lf you luve a dalm aonhst tre dairrtf xfiidt F uihh the mgbbftd dbt'id jrge lurbdiclirxr and wtrfth you lnbnrt                     b   arsart   etho
  heattg, yott mustfib iton s comdahtfum atbbolfics atlosstfivo&yB bsfuo Ula(HB sstfrtre tnartrg

  tlyou    lr   ilsluod rnd rrqrln r rtrloolblc .ccommodeton        to geh eccrcs to tlte        Lffid          Dbillct Goutt ud lE rrylmq
  pb.tc contlclt tltc lllgtsUdet Dbfict Gdrt tt tfic abon rddttlc or                    trlG'phom    mu6ff. IIc rn         rurrtto to pmlOc
  frnapofddr.

                                                                               lt,g=n*= 59*-.ffiffiffi"**
 AOPC 3084                                                           I
                      r r I    I -L
                                  -/    .l
        Case 2:19-cv-01501-NBF Document 1-1 Filed 11/20/19 Page 4 of 4                                      !
                                               ?
                                                                                                            I
                                                                                                            l


                                                   OF PENNSYf,
                                                                       ,a-aa
                                             ,ffi,
                                 COUNTY OF WASHINGTON
CANONSBURC BOROUGH
HOUSTONBOROUGH                       DAVID W. MARK                             OFFICE: 124n45-5754
CHARTIERS TOWNSHIP
CANTONTOWNSHTP                 MAGISTERIAL DISTRICT JUDGE                      FAX:    1hn45'516t
                                       Mrglrtcrlrl Dlrtrlct 27 -2-01
                                      68 Errt Plke Strcct, Sulte 205
                                         Cenonrburg, PA 15317




                                        Defendant

                                       Important

            PLEASE READ BEFORE COMING TO COURT

        If you are contesting this matter, you must call this Court within
        five (5) days of receipt of this notice. When calling, use the
        above phone number or fax to724-745-5763 and have the docket
        number ready (begins with CV). If you appear without calling
        first, the hearing will be postponed to a later date and you will
        be charged with a continuance.

         If you are 4! contesting the matter or the amount owed then you
         do not need to appear. A "Default Judgment" will be entered
         against you and you will receive notice of same by mail.

                                     Thank you,
                              Magisterial Distric t 27 -2-01




                                                                                                     ..-4
